Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2020

                            No. 04-19-00642-CV & 04-19-00795 CV

                                     David RODRIGUEZ,
                                           Appellant

                                                v.

Richard R. STORM Jr.; H-E-B, LP, Law office of Shelton & Valadez; Mark A. Giltner; William
                              Tate; and Stephen Martinez,
                                       Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2019-CI-13590, 2019CI16263
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
       The causes underlying appeals numbered 04-19-00642-CV and 04-19-00795-CV both
stem from a purported injury Appellant’s wife sustained while employed with H-E-B. Appellees
H-E-B, LP, Shelton & Valadez, P.C., Mark A. Giltner, William Tate, and Stephen Martinez filed
an Advisory to the Court Regarding Related Appeals. The advisory suggests that the two
appeals should be consolidated.
       The Appellant’s and Appellees’ briefs have been filed in both appeals.
         Having considered the suggestion, we conclude that the appeals should be consolidated
for all remaining briefs and any oral argument.
       Because appeal number 04-19-00795-CV is an accelerated appeal, we will also apply the
accelerated appeal timetable and procedures to appeal number 04-19-00642-CV.
       The parties shall file all motions, any remaining briefs, and other documents as if the two
appeals were one case, but the parties shall include both appeal numbers with the styles of the
cases. See TEX. R. APP. P. 9.3(a). The records for the two appeals shall remain separate.
        If the appeals are submitted on oral argument, both appeals shall be argued together as a
single appeal; the court will decide the total time limit for each side. See id. R. 39.3. The court
will dispose of the two appeals with one judgment, opinion, and mandate.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court